                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND
                                      Southern Division


MELISSA ALLEN,                                          *

        Plaintiff,                                      *
v.                                                                   Case No.: GJH-18-3971
                                                        *
RBC CAPITAL MARKETS, LLC et al.,
                                                        *
        Defendants
                                                        *
*       *        *        *       *        *        *        *       *        *        *        *       *

                                      MEMORANDUM OPINION

        This action is brought by Plaintiff Melissa Allen against Defendants RBC Capital

Markets, LLC (“RBC”), Warren Bischoff, and John Gerold alleging various violations of

Maryland law. Plaintiff filed this action in the Circuit Court for Montgomery County, Maryland.

ECF No. 1-7. RBC timely filed a Notice of Removal and a Motion to Dismiss. ECF Nos. 1, 12.

Plaintiff filed a Motion to Remand, contending that the Court lacks subject-matter jurisdiction

over her claims, and that removal was therefore improper. ECF No. 9. No hearing is necessary.

See Loc. R. 105.6 (D. Md. 2018). For the following reasons, Plaintiff’s Motion to Remand, ECF

No. 9, is granted.

I.      BACKGROUND1

        Plaintiff is a Chinese-American woman who worked for Defendant RBC in Chevy Chase,

Maryland. ECF No. 1-7 ¶¶ 10-11. Her first line supervisor was Defendant John Gerold,

Managing Director-Financial Advisor, and her second line supervisor was Defendant Warren

Bischoff, Senior Managing Director-Complex Director. Id. ¶¶ 6-7.


1
 Unless otherwise stated, the background facts are taken from Plaintiff’s First Amended Complaint, ECF No. 1-7,
and are presumed to be true.

                                                        1
       In May 2018, Defendant Gerold met with a client to recommend some changes to his

portfolio. Id. ¶ 17. At that meeting, the client asked for communications to be sent to his AOL

email account, rather than his Gmail email account. Id. On July 25, 2018, the client sent an email

from his Gmail account agreeing to the recommended changes and reiterating that future

correspondence should be sent to his AOL email account. Id. ¶ 18. Defendant Gerold called the

client to confirm the changes to the account—a call that Plaintiff overheard. Id. ¶ 19. The

following day, Defendant Gerold forwarded an email to Plaintiff from the client’s AOL email

address stating that he wanted $98,625 sent from his RBC investment account to his checking

account. Id. ¶ 20. Gerold directed Plaintiff to execute this transaction. Id. He did not ask Plaintiff

to contact the client to confirm the transaction. Id. Unbeknownst to any of the parties, this email

actually came from a hacker posing as the client. Id. ¶ 22.

       Plaintiff and other RBC staff proceeded to begin executing the transaction. The hacker

sent routing information for a new banking account at Bank of America to Plaintiff, who

reported it to Gerold during a morning meeting on July 27, 2018. Id. ¶ 24. RBC’s compliance

department initially rejected the transfer request because the client’s wife was a joint account

holder and had not signed the form. Id. ¶ 25. When Plaintiff reached out to get her signature, the

hacker—posing as the client—said she was unavailable. Id. The compliance department decided

to approve the transfer, and Plaintiff once more informed Gerold of the proceedings involving

the transfer. Id. ¶¶ 25-26. Another member of the RBC team, after realizing there were

insufficient funds to complete the transfer, placed an order to sell stocks in the client’s portfolio

to raise the funds. Id. ¶ 27. That team member did not call the client to confirm the sale but

certified on the transfer form that he had done so. Id.




                                                  2
       Once the account had sufficient funds to cover the transfer, Plaintiff submitted the wire

transfer form and checked the box “Spoke with Client to Confirm” as, Plaintiff alleges, was

standard practice when the managing team member said that they had already done so. Id. ¶ 28.

Plaintiff alleges that RBC management, including Defendants Bischoff and Gerold, “frequently

instructed [Plaintiff] and other employees to (1) skip confirming instructions with clients, (2)

enter notations that Gerold had spoken with the client when he had not done so, (3) log into the

RBC system as Gerold to expedite trades, and (4) share passwords, including with unauthorized

personnel.” Id. ¶ 21.

       In a stroke of good fortune for the client, RBC received a rejection notice from Bank of

America because the name and account information for the ACH transfer did not match. Id. ¶ 29.

Plaintiff called the client to determine the cause of the problem, and only then did it become

clear that the client’s email account had been compromised. Id. On August 2, Defendant

Bischoff informed Plaintiff that her employment was being terminated. Id. ¶ 36. One day later,

Bischoff texted Katherine Paguyo and offered Paguyo Plaintiff’s former position; Paguyo

declined and said she was angry with Bischoff about Plaintiff’s termination. Id. ¶ 37. Bischoff

replied, “Don’t be mad at me. I didn’t wire $98,000 to a hacker. I tried to save her.” Id. RBC also

disclosed on Plaintiff’s U5 form, a background database for registered brokers, that Allen was

terminated for “violation of the Firm’s wire transfer policy.” Id. ¶ 38.

       Plaintiff filed her first complaint in state court against RBC on November 13, 2018,

alleging discrimination on the basis of race and gender, wage and hour claims, and defamation in

violation of Maryland state law. ECF No. 1-3. On December 26, 2018, she filed an amended

complaint adding defamation claims against Warren Bischoff and John Gerold. ECF No. 1-7. On

the same day, before Bischoff and Gerold had been served, RBC filed a notice of removal to this



                                                 3
Court. ECF No. 1. Plaintiff has moved to remand, ECF No. 9, and Defendant has moved to

dismiss, ECF No. 12.

II.    DISCUSSION

       A defendant may remove any civil action from state court to a federal district court if the

district court has original jurisdiction over the action. 28 U.S.C. § 1441(a). The burden is on the

defendant to prove that the district court may exercise jurisdiction. Strawn v. AT&T Mobility,

LLC, 530 F.3d 293, 296-97 (4th Cir. 2008). “Because removal jurisdiction raises significant

federalism concerns,” it must be strictly construed. Mulcahey v. Columbia Organic Chems. Co.,

29 F.3d 148, 151 (4th Cir. 1994). “If federal jurisdiction is doubtful, a remand is necessary.” Id.

Defendant contends that this action was properly removed because 28 U.S.C. § 1441(b)(2) only

bars removal where “any of the parties in interest properly joined and served as defendants is a

citizen of the State in which such action is brought” (emphasis added). Neither Maryland

defendant had been served at the time of removal.

       But the plain text of Section 1441(b)(2) makes clear that the statute is not itself a source

of jurisdiction; rather, it governs the proper removal of a case where diversity jurisdiction has

already been established. Id. (“A civil action otherwise removable solely on the basis of the

jurisdiction under section 1332(a) . . .”). The Court must still have jurisdiction over the case.

Thus, the lack of service on the Maryland defendants does not permit removal if the Maryland

defendants destroy diversity jurisdiction. Defendants’ citation to Clawson to argue that the lack

of service is dispositive is misleading, as the passage quoted addresses the treatment of unserved

defendants for the purpose of determining unanimous consent to removal, not establishing

diversity jurisdiction. See Clawson v. FedEx Ground Package Sys., 451 F. Supp. 2d 731, 736 (D.

Md. 2006). Indeed, Clawson explicitly states that “[i]f [defendant] had destroyed complete



                                                  4
diversity, then his presence would have precluded removal whether or not he had been served.”

Id.

           Section 1332(a) gives a federal court jurisdiction over an action where there is complete

diversity of citizenship of the parties and an amount in controversy in excess of $75,000,

exclusive of interest and costs.2 All three of Plaintiff Allen and Defendants Bischoff and Gerold

are citizens of Maryland. ECF No. 1-7 ¶¶ 4, 6, 7. But RBC, a Minnesota corporation with its

principal place of business located in Minneapolis, Minnesota, contends that Bischoff and Gerold

have been fraudulently joined, and therefore the diversity of citizenship between it and Plaintiff

establish subject-matter jurisdiction.

           “The doctrine of fraudulent joinder permits a federal court to disregard, for jurisdictional

purposes, the citizenship of non-diverse defendants.” McFadden v. Fed. Nat’l Mortg. Ass’n, 525

F. App’x 223, 227 (4th Cir. 2013). To establish fraudulent joinder, a defendant “must show

either that: (1) ‘there is no possibility that the plaintiff would be able to establish a cause of

action’ against the non-diverse party, or (2) there has been ‘outright fraud in the plaintiff's

pleading of jurisdictional facts.’” Id. (quoting Hartley v. CSX Transp., Inc., 187 F.3d 422, 424

(4th Cir. 1999)). RBC seeks to establish the former, contending that the defamation allegations

against Bischoff and Gerold do not state a claim. “The party alleging fraudulent joinder bears a

heavy burden—it must show that the plaintiff cannot establish a claim even after resolving all

issues of law and fact in the plaintiff's favor.” Hartley, 187 F.3d at 424. Furthermore, this

standard is “even more favorable to the plaintiff than the standard for ruling on a motion to

dismiss under Fed. R. Civ. P. 12(b)(6).” Johnson v. Am. Towers, LLC, 781 F.3d 693, 704 (4th




2
    There is no claim that federal question jurisdiction exists in this case.

                                                               5
Cir. 2015). Plaintiff need assert “only a possibility of a right to relief” or show a “glimmer of

hope” of succeeding. Id.

       With respect to both Bischoff and Gerold, Plaintiff’s defamation allegations contain at

least a “glimmer of hope.” Id. To establish a claim for defamation, Plaintiff must allege facts

showing “that the defendant made a defamatory statement to a third person; that the statement

was false; that the defendant was legally at fault in making the statement; and that the plaintiff

thereby suffered harm.” Gohari v. Darvish, 363 Md. 42, 54 (Md. 2001). Plaintiff plausibly

alleges that Bischoff and Gerold, as her first and second line supervisors, were responsible for

disclosing false statements to third parties on her U5 form: namely, that she had violated RBC’s

wire transfer policy when she claims she had in fact followed the accepted practices and

protocols of RBC. ECF No. 1-7 ¶¶ 76-77. Additionally, it is not appropriate at this stage to

determine whether Bischoff and Gerold may be able to successfully establish a qualified

privilege defense. See Riverdale Baptist Church v. Certainteed Corp., 349 F. Supp. 2d 943, 950

(D. Md. 2004) (“[O]rdinarily, courts do not consider a nondiverse defendant’s defenses on the

merits in determining whether that defendant’s joinder was fraudulent.”).

       Furthermore, Plaintiff has also adequately pled, for the purposes of defeating a fraudulent

joinder allegation, that the text message sent by Bischoff to Ms. Paugyo contained a statement

falsely suggesting that Plaintiff had wired $98,000 to a hacker. See Chapin v. Knight-Ridder,

Inc., 993 F.2d 1087, 1092 (4th Cir. 1993) (recognizing that a “defamatory implication must be

present in the plain and natural meaning of the words used”). Because Plaintiff has more than a

“glimmer of hope” of success after “resolving all issues of fact and law” in her favor, Riverdale

Baptist Church, 349 F. Supp. 2d at 947, the joinder of Bischoff and Gerold was not fraudulent

and the Court lacks subject-matter jurisdiction to consider this case.



                                                  6
III.   CONCLUSION

       Plaintiff’s Motion to Remand, ECF No. 9, is granted. A separate Order shall issue.


Date: August 8, 2019                                       __/s/________________________
                                                           GEORGE J. HAZEL
                                                           United States District Judge




                                               7
